DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 5-9, 17 and 18 are pending. Claim 1 was amended and claims 3-4 and 19-20 were canceled in the response filed December 7, 2021.

Priority
Applicant’s claim for the benefit of foreign priority under 35 U.S.C. 119 (a)-(d) is acknowledged. The disclosure of the prior-filed applications, Application Nos. EP16191454.4 and EP17155846.3, provides adequate support and enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for the claims of this application as amended on December 7, 2021. Therefore, the effective filing date of claims is 1, 5-9, 17 and 18 is the filing date of Application No. EP16191454.4, September 29, 2016.

Claim Objections
Claim 1 is objected to because of the following informalities:  the amendment to claim 1 includes a duplication of Formula (Ia)

    PNG
    media_image1.png
    344
    661
    media_image1.png
    Greyscale

The Examiner left a voice mail message with Applicant’s representative to discuss this matter on January 3, 2022. In a return message, Applicant’s representative stated that the intention was to remove Formula (1a) and (1b). In a second message, the Examiner stated that the claim includes a text reference to Formula (1a) and (1b) as well as the structures. As a result, the claim as filed includes both Formula (Ia) and (Ib), with (Ia) duplicated. Appropriate correction is required.

Claim Rejections - 35 USC § 112 - withdrawn
The rejection of claims 1, 3-9, and 17-20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is withdrawn in view of the amendment filed December 7, 2021.

Claim Rejections - 35 USC § 102 - withdrawn
The rejection of claims 1, 3-9 and 17-20 under 35 U.S.C. 102(a)(1) as being anticipated by WO 2017/14883 A1 (IDS 12/17/2020) is withdrawn in view of the amendment filed December 7, 2021. Amended claims 1, 5-9 and 17-18 have the benefit of priority to Application Nos. EP16191454.4, filed 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-9 and 17-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2017/14883 A1 .
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the 
WO 2017/14883 A1 teaches a pharmaceutical composition comprising the PTH compound:

    PNG
    media_image2.png
    87
    551
    media_image2.png
    Greyscale
(Example 18, conjugate 18). The compound is a compound of formula (Ia) wherein D is a PTH moiety consisting of SEQ ID NO: 51, Z is the water-soluble carrier 2x20 kDa PEG, x is 1, and L1-L2 is as follows:

    PNG
    media_image3.png
    165
    624
    media_image3.png
    Greyscale

	The prior art PTH compound meets the functional limitations of instant claim 1, as evidenced by the fact that the compound is identical to the compound reduced to practice in the instant specification (conjugate 18, Examples 18, 23 and 27) that exhibits a low peak-to-trough ratio of below 3 (i.e. less than 4) in plasma within one injection interval at steady state after daily subcutaneous injection and a release half life time of 2.8 day (i.e. at least 12 hours). WO 2017/14883 A1 also reports a low peak-to-trough ratio of below 3 (i.e. less than 4) in plasma within one injection interval at steady state after daily subcutaneous injection  (Example 27) and a release half life time of 2.8 days (Example 23).
	Therefore, a pharmaceutical composition comprising conjugate 18 taught by WO 2017/14883 A1 meets all of the limitations of instant claim 1.
	With respect to claim 5, WO 2017/14883 A1 teaches subcutaneous injection (Example 28).

With respect to claim 7, WO 2017/14883 A1 also reports a low peak-to-trough ratio of below 3 in plasma within one injection interval at steady state after daily subcutaneous injection  (Example 27).
With respect to claims 8-9, WO 2017/14883 A1 teaches administration to cynomolgus monkey (Example 27).
With respect to claims 17-18, WO 2017/14883 A1 teaches that the pharmaceutical composition comprising the PTH compound has a pH ranging from 3 to 8, preferably 4 to 5 (p. 90, lines 1-5).
Response to Arguments
In the response filed December 7, 2021, Applicant traversed the rejection on the grounds that the rejection depends on the alleged lack of priority, which has been resolved by the amendment. This argument is not persuasive.
 AIA  35 U.S.C. 102(d)  provides that if the U.S. patent document claims priority to one or more prior-filed foreign or international applications under 35 U.S.C. 119  or 365, the patent or published application was effectively filed on the filing date of the earliest such application that describes the subject matter.
The rejection is based on the disclosure of conjugate 18 in WO 2017/14883 A1, which claims priority to Application No. EP 16179294.0, filed July 13, 2016, and Application No. EP 16158048.5, filed March 1, 2016. Conjugate 18 is supported in both Application No. EP 16179294.0 and Application No. EP 16158048.5 (see Example 26). Therefore, WO 2017/14883 A1 was effectively filed on March 1, 2016.

Therefore, the rejection is maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-9 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Dong Hee Na et al., (“Capillary electrophoretic characterization of PEGylated human parathyroid hormone with .
	Dong Hee Na et al. teach pegylated PTH(1-34) (abs, p. 322 at col I-II at bridging ¶, p. 323 at col II at 1st full ¶, Fig. 1 on p. 324). The PTH(1-34) is identical to instant SEQ ID NO: 51. Dong Hee Na et al. teach that PTH(1-34) was known in the prior as a treatment for diseases such as osteoporosis, and could be utilized to stimulate bone growth (p. 322 at col I-II at bridging ¶).  Dong Hee Na et al. establish that there was an art-recognized problem, namely that PTH had a short circulation half-life (p. 322 at col I-II at bridging ¶).  Dong Hee Na et al. establish an art-recognized solution to this problem, namely that PTH could be conjugated to PEG (p. 322 at col I-II at bridging ¶), which would improve “resistance to proteolytic degradation” and improve biological activity (p. 322 at col II at final ¶).  Therefore, Dong Hee Na et al. discloses the structure and utility of PTH(1-34) and provides a motivation to conjugate PTH(1-34) to a PEG moiety in order to improve the short circulation half-life of PTH.
	Dong Hee Na et al. do not teach a species of PTH(1-34) conjugated to a PEG moiety via an L2-L1 moiety as required by the instant claims.
	However, the conjugation of therapeutic peptides to a PEG moiety Z via an L2-L1 moiety as required by the instant claims was already known in the prior art.  Specifically, WO 2009/095479A2 describes and claims drug-linker conjugates that link a biologically active moiety, such as a PTH polypeptide, to a water-soluble carrier, such as PEG, to enhance physicochemical and/or pharmacokinetic properties of the drug (p. 1 at lines 5-10, p. 3 at lines 30-33, p. 4 at lines 1-7, claims 1-4, 12, 16-17, and 23-24).  The genus of conjugates taught by WO2009/095479A2 is identical to instant formula (II) (p. 4 at lines 10-16) and includes the prodrug of formula (Ib) (p. 20 at lines 15-21):

    PNG
    media_image4.png
    169
    417
    media_image4.png
    Greyscale

wherein R1 and R1a are each methyl groups (claims 1-4, 12), R4 is hydrogen (claims 1-4, 12), R3aa is hydrogen (claim 12), L2 is a C1-50 alkyl substituted with the terminal group of 

    PNG
    media_image5.png
    133
    165
    media_image5.png
    Greyscale

(claims 7 and 10, page 20 at lines 1-5), the terminal group of the L2 moiety links the C1-50 alkyl moiety to Z, and wherein Z is a branched poly(ethylene glycol) polymer with a molecular weight from 2,000 Da to 150,000 Da (claims 23-24, 27).  
	It would have been obvious to substitute the PTH(1-34) taught by Dong Hee Na et al. for the drug in the pegylated drug conjugate taught by WO 2009/095479A2. The resulting conjugate would 
have the general structure of 

    PNG
    media_image6.png
    140
    749
    media_image6.png
    Greyscale
;
wherein “PEG-TG” would have the structure

    PNG
    media_image7.png
    133
    309
    media_image7.png
    Greyscale
;
wherein the “branched PEG” would have a MW of 2-150 kDa (WO 2009/095479 A2 at claims 23-24, 27).
	Regarding the molecular weight of Z, MPEP § 2144.05 states: In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). In the instant case, the claimed range of about 40 kDa lies inside the prior art range of 2-150 kDa.
The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another (i.e., PTH(1-34) of Dong Hee Na et al. for the drug moiety in the prodrug formula of (Ib) of WO 2009/095479 A2) yields predictable results to one of ordinary skill in the art (i.e. the formation of a PTH(1-34)-L1-L2-TG-PEG pro-drug suitable for use in the same therapies as PTH(1-34)), and with improved resistance to proteolytic degradation and biological activity, and the ability of autocatalytic cleavage releasing PTH(1-34) in an unmodified form without remaining residues originating from the linker).  See MPEP § 2143(I)(B). Furthermore, there would have been a reasonable expectation of success because  it is well-within the ordinary skill in the art to conjugate known prior art pro-drug moieties to known therapeutic compounds according to known methods to predictably and expectedly obtain the exact results identified by the prior art.
Regarding the limitation in claim 1 that wherein after subcutaneous administration the pharmacokinetic profile of the PTH compound exhibits a peak to trough ratio of less than 4 in plasma within one injection interval at steady state, and wherein the PTH moiety is released with a release half-life of at least 12 hours, the fact that applicant has recognized another advantage which would flow Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). In the instant case, it would have been obvious to make the  PTH(1-34)-L1-L2-TG-PEG pro-drug in view of the teaching of Dong Hee Na et al. and WO 2009/095479 A2 in order to make a composition suitable for use in the same therapies as PTH(1-34)), and with improved resistance to proteolytic degradation and biological activity, and the ability of autocatalytic cleavage releasing PTH(1-34) in an unmodified form without remaining residues originating from the linker. The fact that Applicant has discovered that the resulting product has a low peak-to-trough ratio of less than 4 and a release half-life of at least 12 hours, flows naturally from following the suggestion of the prior art.
	Therefore, all of the limitations of claim 1 is met by the combination of Dong Hee Na et al. and WO 2009/095479 A2.
With respect to claims 3-4 and 7, the claims are drawn to a product and therefore do not require an active step of two consecutive subcutaneous administrations with an interval of 24 hours or one week. The claims require a pharmacokinetic profile in response to these administration schedules. Because the combined prior art composition meets all of the structural limitations of the claim, the recited functional limitation requiring a peak-to-trough ratio associated with daily or weekly administration, flows naturally from following the suggestion of the prior art.
With respect to claims 5-6, the claims are drawn to a product and therefore do not require an active step of subcutaneous injection or injection with a pen device. The claims require a pharmacokinetic profile in response to these administration routes. Because the combined prior art composition meets all of the structural limitations of the claim, the recited functional limitation requiring a peak-to-trough ratio associated with subcutaneous injection or injection from a pen, flows naturally from following the suggestion of the prior art.

With respect to claims 17-18, WO 2009/095479 A2 teaches that the pharmaceutical composition comprising the PTH compound is stable at pH 7.4 and can be stored at lower pH, with pH 7.4 and pH 4 exemplified (p. 6, lines 25-31; p. 29, lines 10-12). Because the claimed range overlaps (pH 3 to 8, claim 17) or falls within (pH 4 to 5, claim 18) the prior art range (pH 4 to 7.4), there is a prima facie case of obviousness (MPEP § 2144.05(I)).
Response to Arguments
Applicant's arguments filed December 7, 2021, have been fully considered but they are not persuasive. 
Applicant traverses the rejection on the grounds that the effects of selection of a polymer on biological activity and half-life for a particular drug are unpredictable. Applicant argues that the references are not combinable under a rationale of substituting equivalent drugs with predictable effects. This argument is not persuasive because there is a general expectation in the art that conjugating PTH to PEG via a L1-L2 linker can improve half-life and increase resistance to proteolytic degradation. See Na et al. at p. 322 at col I-II at bridging ¶) and p. 322 at col II at final ¶, and WO 2009/095479A2 at p. 1 at lines 5-10, p. 3 at lines 30-33, p. 4 at lines 1-7, claims 1-4, 12, 16-17, and 23-24.  
Applicant traverses the rejection on the grounds that the extent of improved half-life that has been obtained represents an unexpected result of great practical significance for treatment of 
The alleged unexpected results presented in the original specification and argues in the response filed December 7, 2021, are insufficient to overcome the prima facie case of obviousness for the following reasons.
First, MPEP § 716.02(d) requires that unexpected results must be commensurate in scope with the claimed invention. In the instant case, the claimed invention is a product claim that may be used for the treatment of any condition for which PTH is indicated. In contrast, the allegation of unexpected results is relevant to a particular condition, hypoparathyroidism. Therefore, the unexpected results are not commensurate in scope with the claimed invention.
Second, MPEP § 716.02(e) requires that the claimed subject matter be compared with the closest prior art. In the instant case, the specification includes peak to trough data for conjugate 18 but does not provide data for pegylated PTH disclosed by the prior art of Na et al. As a result, it is not possible to establish whether the L1-L2 linker is critical for the alleged beneficial properties of the claimed conjugate.
Applicant argues that the doctrine of inherent or latent results does not negate the general principal that unexpected results are evidence of patentability. Furthermore, Applicant argues that the doctrine of latent results does not apply. This argument is not persuasive. The alleged unexpected results are insufficient to rebut the prima facie  case of obviousness for the reasons presented above. Furthermore, it would have been obvious to make the  PTH(1-34)-L1-L2-TG-PEG pro-drug in view of the teaching of Dong Hee Na et al. and WO 2009/095479 A2 in order to make a composition suitable for use in the same therapies as PTH(1-34)), and with improved resistance to proteolytic degradation and 
For these reasons, the rejection is maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5-9 and 17-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 5-32 of copending Application No. 16/118,155 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims anticipate the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 13 of the reference application recites pharmaceutical compositions comprising a PTH compound that corresponds to instant formula Ia:

    PNG
    media_image8.png
    4
    32
    media_image8.png
    Greyscale

wherein the unmarked dashed line indicates the attachment site to the PTH drug moiety (D) and the asterisk-marked dashed line indicates the attachment site to the polyethylene glycol (Z) of formula:

    PNG
    media_image9.png
    126
    566
    media_image9.png
    Greyscale

wherein m and p are independently between 400 and 500. Claim 32 of the reference application requires that the PTH drug moiety is PTH(1-34) (SEQ ID NO: 51). These compounds correspond to the species 2x20 kDa S1 PEG conjugate 18 in Example 18 of the reference and instant applications and meet all of the structural limitations of the instant claims.
The reference claimed PTH compound meets the functional limitations of instant claim 1, as evidenced by the fact that the compound is identical to the compound reduced to practice in the instant specification (conjugate 18, Examples 18, 23 and 27) that exhibits a low peak-to-trough ratio of below 3 (i.e. less than 4) in plasma within one injection interval at steady state after daily subcutaneous injection and a release half life time of 2.8 day (i.e. at least 12 hours). The reference application also reports a low peak-to-trough ratio of below 3 (i.e. less than 4) in plasma within one injection interval at steady state after daily subcutaneous injection  (Example 27) and a release half life time of 2.8 days (Example 23).
Therefore, a pharmaceutical composition comprising the PTH compound of reference claim 13 meets all of the limitations of instant claim 1.
	With respect to claim 5, the reference specification evidences subcutaneous injection (Example 28).
	With respect to claim 6, the claim does not require a pen device. The claim requires pharmacokinetic profile in response to administration via a pen device. WO 2017/14883 A1 does not exemplify a pen device in Example 27. Because the prior art composition meets all of the structural limitations of the claim, the recited functional limitation requiring a peak-to-trough ratio associated with pen device administration, is inherently met. 

With respect to claims 8-9, the reference specification evidences administration to cynomolgus monkey (Example 27).
With respect to claims 17-18, reference claim 15 requires pH 4 to 6, which falls within the claimed range pH 3 to 8 and overlaps with the claimed range pH 4 to 5.

Claims 1, 5-9 and 17-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19-25 of copending Application No. 17/488,137 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims anticipate the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 23 of the reference application recites a pharmaceutical composition comprising a PTH compound that corresponds to instant formula Ia:

    PNG
    media_image8.png
    4
    32
    media_image8.png
    Greyscale

wherein the unmarked dashed line indicates the attachment site to the PTH drug moiety (D) and the asterisk-marked dashed line indicates the attachment site to the polyethylene glycol (Z) of formula:

    PNG
    media_image9.png
    126
    566
    media_image9.png
    Greyscale

wherein m and p are independently between 400 and 500. The reference claim further requires that the PTH drug moiety is PTH(1-34) (SEQ ID NO: 51). These compounds correspond to the species 2x20 kDa S1 PEG conjugate 18 in Example 18 of the reference and instant applications and meet all of the structural limitations of the instant claims.
The reference claimed PTH compound meets the functional limitations of instant claim 1, as evidenced by the fact that the compound is identical to the compound reduced to practice in the instant specification (conjugate 18, Examples 18, 23 and 27) that exhibits a low peak-to-trough ratio of below 3 (i.e. less than 4) in plasma within one injection interval at steady state after daily subcutaneous injection and a release half life time of 2.8 day (i.e. at least 12 hours). The reference application also reports a low peak-to-trough ratio of below 3 (i.e. less than 4) in plasma within one injection interval at steady state after daily subcutaneous injection  (Example 27) and a release half life time of 2.8 days (Example 23).
Therefore, a pharmaceutical composition comprising the PTH compound of reference claim 23 meets all of the limitations of instant claim 1.
	With respect to claim 5, the reference specification evidences subcutaneous injection (Example 28).
	With respect to claim 6, the claim does not require a pen device. The claim requires pharmacokinetic profile in response to administration via a pen device. WO 2017/14883 A1 does not exemplify a pen device in Example 27. Because the prior art composition meets all of the structural limitations of the claim, the recited functional limitation requiring a peak-to-trough ratio associated with pen device administration, is inherently met. 

With respect to claims 8-9, the reference specification evidences administration to cynomolgus monkey (Example 27).
With respect to claims 17-18, reference claim 24 requires pH 4 to 6, which falls within the claimed range pH 3 to 8 and overlaps with the claimed range pH 4 to 5.

Claims 1, 5-9 and 17-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-18, 23, 28, and 31-42 of copending Application No. 16/337,713 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims anticipate the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 42 of the reference application recites pharmaceutical compositions comprising a PTH compound that corresponds to instant formula Ia:

    PNG
    media_image8.png
    4
    32
    media_image8.png
    Greyscale

wherein the unmarked dashed line indicates the attachment site to the PTH drug moiety (D) and the asterisk-marked dashed line indicates the attachment site to the polyethylene glycol (Z) of formula:

    PNG
    media_image9.png
    126
    566
    media_image9.png
    Greyscale

wherein m and p are independently between 400 and 500. Claim 23 of the reference application requires that the PTH drug moiety is PTH(1-34) (SEQ ID NO: 51). These compounds correspond to the species 2x20 kDa S1 PEG conjugate 18 in Example 18 of the reference and instant applications and meet all of the structural limitations of the instant claims.
The reference claimed PTH compound meets the functional limitations of instant claim 1, as evidenced by the fact that the compound is identical to the compound reduced to practice in the instant specification (conjugate 18, Examples 18, 23 and 27) that exhibits a low peak-to-trough ratio of below 3 (i.e. less than 4) in plasma within one injection interval at steady state after daily subcutaneous injection and a release half life time of 2.8 day (i.e. at least 12 hours). The reference application also reports a low peak-to-trough ratio of below 3 (i.e. less than 4) in plasma within one injection interval at steady state after daily subcutaneous injection  (Example 27) and a release half life time of 2.8 days (Example 23).
Therefore, a pharmaceutical composition comprising the PTH compound of reference claim 13 meets all of the limitations of instant claim 1.
	With respect to claim 5, the reference specification evidences subcutaneous injection (Example 28).
	With respect to claim 6, the claim does not require a pen device. The claim requires pharmacokinetic profile in response to administration via a pen device. WO 2017/14883 A1 does not exemplify a pen device in Example 27. Because the prior art composition meets all of the structural limitations of the claim, the recited functional limitation requiring a peak-to-trough ratio associated with pen device administration, is inherently met. 

With respect to claims 8-9, the reference specification evidences administration to cynomolgus monkey (Example 27).
With respect to claims 17-18, reference claim 15 requires pH 3 to 8, which falls within the claimed range pH 3 to 8 and overlaps with the claimed range pH 4 to 5.

Claims 1 and 5-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of copending Application No. 17/055,695 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims anticipate the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 29 of the reference application recites pharmaceutical compositions comprising a PTH compound that corresponds to instant formula Ia:

    PNG
    media_image8.png
    4
    32
    media_image8.png
    Greyscale

wherein the unmarked dashed line indicates the attachment site to the PTH drug moiety (D) and the asterisk-marked dashed line indicates the attachment site to the polyethylene glycol (Z) of formula:

    PNG
    media_image9.png
    126
    566
    media_image9.png
    Greyscale

wherein m and p are independently between 400 and 500. Claim 18 of the reference application requires that the PTH drug moiety is PTH(1-34) (SEQ ID NO: 51). These compounds correspond to the species 2x20 kDa S1 PEG conjugate 18 in Example 18 of the reference and instant applications and meet all of the structural limitations of the instant claims.
The reference claimed PTH compound meets the functional limitations of instant claim 1, as evidenced by the fact that the compound is identical to the compound reduced to practice in the instant specification (conjugate 18, Examples 18, 23 and 27) that exhibits a low peak-to-trough ratio of below 3 (i.e. less than 4) in plasma within one injection interval at steady state after daily subcutaneous injection and a release half life time of 2.8 day (i.e. at least 12 hours). The reference application also reports a low peak-to-trough ratio of below 3 (i.e. less than 4) in plasma within one injection interval at steady state after daily subcutaneous injection  (Example 27) and a release half life time of 2.8 days (Example 23).
Therefore, a pharmaceutical composition comprising the PTH compound of reference claim 13 meets all of the limitations of instant claim 1.
	With respect to claim 5, the reference specification evidences subcutaneous injection (Example 28).
	With respect to claim 6, the claim does not require a pen device. The claim requires pharmacokinetic profile in response to administration via a pen device. WO 2017/14883 A1 does not exemplify a pen device in Example 27. Because the prior art composition meets all of the structural limitations of the claim, the recited functional limitation requiring a peak-to-trough ratio associated with pen device administration, is inherently met. 

With respect to claims 8-9, the reference specification evidences administration to cynomolgus monkey (Example 27).

Claims 1 and 5-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-8, and 17-20 of copending Application No. 16/337,803 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims anticipate the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1 of the reference application recites pharmaceutical compositions comprising a water-soluble, controlled-release PTH compound of formula Ia, which are structurally identical to the compounds recited in instant claim 1. Therefore, the reference application claimed compositions meet the structural and physical limitations of claims 1 and 5-9. 
The reference claims are silent with respect to the pharmacokinetic profile limitations of the instant claims 1 and 5-9. Specifically, the reference claims are silent with respect to the peak to trough ratio of less than 4 (claim 1), the administration route, which affects the peak to trough ratio (claims 5-6), the peak to trough ratio of less than 3 (claim 7), and the subject of administration, which affects the peak to trough ratio (claims 8-9).
MPEP §§ 2112 - 2112.02 states that a rejection is proper when the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate the claimed invention but has basis for 

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA MARCHETTI BRADLEY whose telephone number is (571)272-9044.  The examiner can normally be reached on Monday-Friday, 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTINA BRADLEY/Primary Examiner, Art Unit 1654